3 N.Y.3d 732 (2004)
PAUL HARRIS, Appellant,
v.
THEODORE WILSON et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 2, 2004.
Decided October 21, 2004.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed the appeal from that portion of Supreme Court's order that denied appellant's CPLR 3102 (a) motion, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order does not finally determine an action or proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.